     Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 1 of 8 PageID #: 2219




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

ROY WILMOTH, JR.                                                                       PLAINTIFF

v.                                                   CIVIL ACTION NO: 3:20-CV-120-NBB-RP

ALEX M. AZAR, II in his official capacity
as Secretary of the United States Department
of Health and Human Services                                                        DEFENDANT

                   ROY WILMOTH, JR.’S REPLY IN SUPPORT OF HIS
                       MOTION FOR SUMMARY JUDGMENT

       Roy Wilmoth, Jr.’s (“Mr. Wilmoth”) motion for summary judgment should be granted.

                                          DISCUSSION

A.     The Elements of Collateral Estoppel Are Present

       1.      The Issues Are Identical/The Issue Was
               Actually Litigated in the Prior Proceeding

       The Secretary does not allege that the issue of whether TTFT was “medically reasonable

and necessary” and a Medicare covered benefit for Mr. Wilmoth was somehow different between,

e.g, July 2018 (when ALJ Petrylak found that it was covered) and June 2018 (when ALJ Byrant

found that it was not). Likewise, the Secretary does not allege that that issue was not actually

litigated. See Dkt. # 61 at 8.

       Instead, the Secretary merely alleges that each decision concerned the months that were

the subject of the requests for coverage and that the conclusions therein were somehow limited to

those cases. That is merely an allegation that collateral estoppel can never apply and that only

claim preclusion can. That is clearly erroneous. It has long been settled that where two causes of

action are the same, claim preclusion may apply. By contrast, where the causes of action are

different but the facts/issues are the same, issue preclusion (i.e., collateral estoppel) may apply.
     Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 2 of 8 PageID #: 2220




For example, in Tait v. Western Maryland Ry. Co., 289 U.S. 620 (1933), the taxpayer (Western)

obtained a favorable ruling on tax deductions related to certain bonds for the years 1918 and 1919.

Thereafter, when the taxpayer sought the same deductions for the years 1920-1925, the

Commissioner (Tait) denied them. As explained by the Supreme Court, the United States was

estopped from denying the deductibility of the bonds for 1920-1925 as a result of collateral

estoppel based on the 1918 and 1919 judgment. Id. at 626-27. See also Scooper Dooper, Inc. v.

Kraftco Corp., 494 F.2d 840, 846 (3rd Cir. 1974) (“Rare would be the case in which counsel could

not conjure up some factual element that has changed between adjudications.”, citing Internal

Revenue v. Sunnen, 333 U.S. 591 (1948)).

       If the Secretary’s position were correct, the Supreme Court could have never reached the

decision it did in Tait because the first case concerned taxes for 1918 and 1919 while the second

case concerned taxes for 1920-1925. Obviously, that is erroneous.

       Thus, the question is not whether ALJ Bryant’s decision covers the month of June 2018,

while, for example, ALJ Petrylak’s decision covers the month of July 2018. Instead, the question

is whether there is a material difference between June 2018 and July 2018 as to whether TTFT is

“medically reasonable and necessary” and a Medicare covered benefit for Mr. Wilmoth. As shown

by Mr. Wilmoth, there is no material difference and the Secretary does not dispute that fact. This

same analysis applies to the question of the whether the same issue was actually litigated in the

prior proceedings.

       The issues are identical and the issue was actually litigated in the prior proceedings.

       2.      The Secretary Had a Full and Fair Opportunity
               To Litigate in the Prior Proceeding

       As Mr. Wilmoth noted in his moving papers, the Fifth Circuit has articulated slightly

different formulations of the test for collateral estoppel. See Dkt. #60 at 3, n. 3. Some of those

                                                 2
      Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 3 of 8 PageID #: 2221




formulations include a test for whether the party against whom collateral estoppel is invoked had

a full and fair opportunity to litigate (e.g., Wehling v. Columbia Broadcasting System, 721 F.2d

506 (5th Cir. 1983)), while others do not (e.g., Southmark v. Coopers & Lybrand, 163 F.3d 925

(5th Cir 1993)). Accordingly, if the Southmark formulation is adopted, then this Court need not

consider the issue. Regardless, the Secretary had a full and fair opportunity to litigate in the prior

proceeding.

        None of the material facts on this issue appear to be disputed. That is, the Secretary appears

to concede that he had the full right to litigate every issue in the various proceeding involving Mr.

Wilmoth. See Dkt. #61 at 8-11 (“These data show that the Secretary was eligible to appear in …

39,624 of the ALJ hearings requested in fiscal year 2019.”). Given the Secretary’ admission, that

should be the end of the inquiry.

        Rather than “opportunity to litigate”, the Secretary merely alleges that his policies have

resulted in so many cases he (or the United States more generally) would find it challenging to

appear in each of them, if he so chose. That is, the Secretary alleges that his policies have so

multiplied the proceedings (e.g., eight ALJ decisions for Mr. Wilmoth alone) that collateral

estoppel should not be applied and the cycle continued without end. To state the proposition is to

refute it.

        Indeed, in a footnote, the Secretary appears to go even farther. See Dkt. #61 at 11, n. 14.

There, the Secretary appears to allege that he is generally busy and, therefore, that the common

law of collateral estoppel should not apply. Collateral estoppel is a feature of the common law

which derives from “the usages and customs of immemorial antiquity.” See Western Union

Telegraph Co. v. Call Publishing Co., 181 U.S. 92, 102 (1901). Thus, absent clearly expressed

Congressional intent to abrogate collateral estoppel, it cannot be tossed aside merely because the


                                                  3
       Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 4 of 8 PageID #: 2222




Secretary alleges his “counsel has numerous responsibilities.”

         Mr. Wilmoth encourages the Court to consider how it would respond if any large entity

made the same claim. For example, Mr. Wilmoth doubts the Court would be receptive to a claim

by Entergy that collateral estoppel should not apply to it because Entergy is a big organization, its

“counsel has numerous responsibilities”, and it is involved in so many suits it would prefer not to

be bound by the outcomes, etc. Just as there would be no merit to such a claim by Entergy, there

is no merit to the claim by the Secretary.

         With regard to the actual numbers, the Secretary has retreated from the representation he

made in other cases that “over 400,000 Medicare claim appeals that are filed each year at the ALJ

level.” In this case, the Secretary now offers a number less than 1/10th what he previously

represented—39,624. See Dkt. #61 at 10. With regard to represented beneficiary ALJ appeals, it

is beyond belief that the Secretary could not appear in 2,602 represented beneficiary requested

ALJ appeals or the estimated 1,197 actual represented beneficiary ALJ hearings in FY2019 (if the

Secretary chose to appear rather than rely on the fact that the beneficiary still bears the burden of

proof). Even assuming the Secretary’s figure of 18,108 requested ALJ hearings in FY2019 where

he could appear, again, it is beyond belief that it would be “practically impossible”/“virtually

impossible” for the Secretary to appear in each one (if he so chose).1 See Dkt. #61 at 10-11. How

could that be the case when the agency has a FY2020 budget in excess of $1.2 trillion dollars?2

         With regard to the “backlog” of pending claims, as pointed out in Mr. Wilmoth’s papers,

the Secretary is under a court order to entirely eliminate that backlog by the end of FY2022. See


1
  The Secretary’s citation to the Christenson case is troubling. See Dkt. #61 at 10-11. There, the
Secretary never revealed the true number of cases he could actually appear in until after the
judgment was entered. Indeed, the Secretary’s conduct in this regard is one of the issues in the
pending appeal.
2
    https://www.hhs.gov/about/budget/fy2020/index.html
                                                 4
     Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 5 of 8 PageID #: 2223




Dkt. #63 at 10-11. Moreover, the Secretary’s citation to a status report filed in June 2020 about

the backlog demonstrates one of the problems counsel has had in all of these cases. See Dkt. #61

at 10. For some reason, the Secretary simply refuses to provide current data. Thus, in a brief filed

on November 13, 2020, the Secretary cites to a status report filed on June 26, 2020, when a status

report filed on September 24, 2020 was equally available. See Dkt. #61 at 10. As shown there,

the backlog through Q3 2020 was ~200,000 cases (rather than the ~417,00 mentioned in the

Secretary’s papers), again, with a court order to reduce it to ~100,000 cases by the end of FY2021

and eliminate it entirely by the end of FY2022. Thus, whatever challenges there may have been,

they are momentary, while collateral estoppel is a fundamental principle of Anglo-American law.

       Rather than “practically impossible”/“virtually impossible”, what the Secretary appears to

assert is that he would prefer not to be bound by the results of litigation and would prefer that his

litigation opponents (including brain cancer patients) spend their resources/lives litigating the same

issues ad infinitum with inexplicably conflicting results. Preventing that is the very purpose of

collateral estoppel.

       Again, Mr. Wilmoth contends that this is all irrelevant because the Supreme Court has

affirmed collateral estoppel applies against the United States no matter how many litigations there

are. See U.S. v. Mendoza, 464 U.S. 154 (1984). Nevertheless, to the extent the Court wishes to

consider the issues, the Secretary’s claims are ill founded.

       The Secretary had a full and fair opportunity to litigate in the prior proceedings.

B.     The Secretary’s General Claims About Collateral Estoppel

       As noted in Mr. Wilmoth’s papers, there is a presumption of collateral estoppel and the

Secretary bears the burden of overcoming the presumption by demonstrating a Congressional

intent to that the common law of collateral estoppel should be abrogated. See Dkt. #60 at 4-5.


                                                  5
     Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 6 of 8 PageID #: 2224




       Here, the Secretary did not overcome the presumption and collateral estoppel applies to

Medicare cases.

       1.      De Novo Review Is Consistent With Collateral Estoppel

       As noted in Mr. Wilmoth’s papers opposing the Secretary’s motion for summary judgment,

de novo review of ALJ decisions by the Council/DAB is fully consistent with collateral estoppel.

See Dkt. #63 at 4-5. In the interests of brevity, Mr. Wilmoth will not repeat those arguments here.

Suffice it to say, de novo review is compatible with the pre-existing practice of collateral estoppel

and the presumption has not been overcome. See BFP v. Resolution Trust Corp., 511 U.S. 531,

543 (1994).

       Not one of the cases the Secretary cites in support of his arguments concerns mutual

collateral estoppel. See Dkt. #63 at 6. Porzecanski v. Azar, 943 F.3d 472 (D.C. Cir. 2019)

(equitable estoppel); Almy v. Sebelius, 679 F.3d 297 (“arbitrary and capricious” standard); W.

Texas LTC Partners, Inc. v. Dep’t of Health and Human Services, 843 F.3d 1043, 1047 (5th Cir.

2016) (while unclear, appears to relate to non-mutual collateral estoppel); Int’l Rehabilitative

Sciences, Inc. v. Sebelius, 688 F.3d 994 (9th Cir. 2012) (“arbitrary and capricious” standard);

Taransky v. Secretary of U.S. Dep’t of Health and Human Services, 760 F.3d 307, 391 (3rd Cir.

2014) (“arbitrary and capricious” standard).

       2.      The Secretary’s Other Comments

       The Secretary includes a number of other comments in passing but makes no effort to

develop these arguments. See Dkt. #61 at 6-7. For example, the Secretary asserts that unappealed

ALJ decisions are not “final” (see Dkt. #61 at 6, n. 7), but makes no effort to explain how this is

so. No avenue for altering an unappealed ALJ decision after 60 days is offered and the Secretary

does not deny that such a decision marks the end of the agency’s decision-making process from


                                                 6
     Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 7 of 8 PageID #: 2225




which rights are determined. See Smith v. Berryhill, 139 S. Ct. 1765, 1775-75 (2019). Thus, these

decisions are “final.” See also 42 C.F.R. § 405.1048(a) (“The decision of the ALJ … is binding

on all parties unless …”). Likewise, the Secretary asserts that he has the power to issue regulations,

but makes no effort to explain how that meets any of the test for overcoming the presumption.

Unsupported as it is, the Secretary did not meet his burden to overcome the presumption.

       The Secretary’s “presentment” and “channeling” remarks as well as comments regarding

the possible effects of a revised LCD are simply not relevant. Even where collateral estoppel

applies, beneficiaries will still have to submit claims for processing (i.e., “present” their claims).

The potential impacts of a revised LCD on future claims are irrelevant. All that is at issue in this

case is the negative decision of ALJ Bryant and the Council for the particular months of coverage

submitted by Mr. Wilmoth.

                                              CONCLUSION

       The Secretary did not meet his burden to overcome the presumption of collateral estoppel

by identifying statutes that “speak directly”, e.g., to the issue of collateral estoppel reflecting a

Congressional’ intent to abrogate the common law of collateral estoppel.

       As to the actual elements of collateral estoppel, Mr. Wilmoth showed that each was present

and the Secretary did not rebut that showing.

       Accordingly, Mr. Wilmoth’s motion for summary judgment should be granted.

       Dated: November 25, 2020.

                                                Respectfully submitted

                                                /s/ H. Ruston Comley
                                                H. Ruston Comley (MS Bar #102307)
                                                Watkins & Eager PLLC
                                                400 East Capital Street (39201)
                                                Post Office Box 650
                                                Jackson, Mississippi 39205-0650

                                                   7
     Case: 3:20-cv-00120-NBB-RP Doc #: 68 Filed: 11/25/20 8 of 8 PageID #: 2226




                                               Telephone: (601) 965-1900
                                               Facsimile: (601) 965-1901
                                               rcomley@watkinseager.com

                                               /s/ James C. Pistorino
                                               James Charles Pistorino (Admitted PHV)
                                               Parrish Law Offices
                                               224 Lexington Drive
                                               Menlo Park, California 94025
                                               Telephone: (650) 400-0043
                                               Facsimile: (412) 561-6253
                                               james@dparrishlaw.com



OF COUNSEL:

Robert R. Baugh
Sirote & Permutt, P.C.
Post Office Box 55727
Birmingham, Alabama 35255-5727
Telephone: (205) 930-5307
Facsimile: (205) 212-3860
rbaugh@sirote.com



                                  CERTIFICATE OF SERVICE

          I hereby certify that I filed the foregoing document electronically, using the CM/ECF
system, which will send notification of such filing to all parties of record in the above-captioned
matter.
          This, the 25th day of November 2020.

                                               /s/ H. Ruston Comley
                                               H. Ruston Comley




                                                  8
